Citation Nr: 1629600	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

What evaluation is warranted for a lumbosacral strain since September 24, 2012?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to September 1996.

This matter arises before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In September 2012, the Veteran attended a videoconference hearing before the undersigned. The hearing transcript is of record.

In December 2014, the Board remanded this claim for additional development and adjudicative action.  The Board directed the Agency of Original Jurisdiction (AOJ) to contact the Veteran to identify any pertinent outstanding private or VA treatment records, schedule the appellant for a new VA medical examination, and readjudicate the claim.  In April 2015, the AOJ sent the Veteran a letter requesting that he identify sources of treatment for his lumbosacral strain.  The Veteran did not respond.  The AOJ also did not associate any updated VA treatment records with the Veteran's claims file.  Significantly, during his September 2012 hearing, the Veteran stated that he was not receiving medical treatment for his lumbosacral strain.  Therefore, the Board finds that the AOJ substantially complied with the directives of the Board's December 2014 remand. See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Since September 24, 2012, the Veteran's lumbar strain was not productive of forward thoracolumbar flexion less than 61 degrees; a combined range of thoracolumbar motion less than 121 degrees; or, by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a lumbar strain since September 24, 2012 are not met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995). 

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. See 38 C.F.R. § 4.3.

The Veteran's lumbar spine disability has been rated as 10 percent disabling since September 24, 2012, under Diagnostic Code 5237.  38 C.F.R. § 4.71a.  He contends a higher rating is warranted.

Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Disability ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Under the General Rating Formula, a 20 percent rating is assigned with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a. 

At a June 2015 VA examination, the Veteran reported a history of pain with prolonged sitting or standing and numbness behind the right knee after prolonged sitting.  The Veteran denied no flare-ups. He stated that he could not stand, sit, or lift much because it was hard for him to bend over.  A physical examination revealed no spasm, atrophy, guarding, weakness, radiculopathy, ankylosis, or intervertebral disc syndrome.  There was evidence of pain with motion and tenderness.  Forward flexion was to 90 degrees, extension and bilateral lateral rotation were limited to 15 degrees, and bilateral lateral flexion was limited to 10 degrees.  Therefore, the Veteran's combined range of motion of the thoracolumbar spine is 155 degrees.  There was objective evidence of pain after active range of motion. The Veteran stated that he could not perform repetitive testing.  The muscle strength, sensory, and reflex examinations were normal. X-ray findings revealed minimal lower lumbar spine spondylosis.

There are no other VA or private treatment records pertaining to the Veteran's lumbar spine disability during the applicable rating period.

After reviewing the evidence of record, the Board finds that entitlement to an evaluation in excess of 10 percent is not warranted since September 24, 2012, because range of motion testing did not demonstrate forward flexion less than 61 degrees, a combined range of motion less than 121 degrees, or an abnormal gait or abnormal spinal contour.  Rather, the evidence indicates a rating of 10 percent is warranted because flexion was never limited to less than 75 degrees, his combined range of motion was above 120 degrees, and there was no evidence of an abnormal gait or spinal contour.

While the Veteran reported experiencing pain the evidence of record does not suggest that he experienced additional functional impairment of the lumbar spine due to fatigability, incoordination, pain on movement, and weakness that resulted in a greater limitation of motion than that recognized by the current rating assigned.  Therefore, entitlement to a higher rating on this basis is not warranted. See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As a preponderance of the evidence is against the assignment of an increased scheduler evaluation for the Veteran's lumbar strain since September 24, 2012, the benefit-of-the-doubt rule does not apply, and the claim is denied. 38 C.F.R. § 4.3.

The Board notes that in exceptional cases an extraschedular rating may be assigned.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the scheduler rating criteria specifically contemplates the extent and severity of the Veteran's lumbar strain since September 24, 2012, which is primarily productive of pain and functional limitation.

The Veteran does not contend, and the evidence does not demonstrate the scheduler criteria are inadequate to describe the severity and symptoms of his disability.  Furthermore, there is no evidence of an exceptional or unusual disability picture, as the Veteran has not alleged, nor does the evidence show, a marked interference with employment or frequent periods of hospitalization.  As such, the Board finds the rating criteria adequately contemplate the severity of the Veteran's disability and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to increased rating in excess of 10 percent for a lumbosacral strain is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


